Citation Nr: 1644478	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  12-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for left shoulder degenerative joint disease, status post arthroscopy, with scars.  

2.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar degenerative arthritis.  

3.  Entitlement to an initial compensable disability rating for residual, right ankle fracture.  

4.  Entitlement to an initial compensable rating for calcaneal spur, right foot.  

5.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 2009.  He died in April 2011.  The appellant is his widow.  

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in April 2011.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in November 2011 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for left shoulder degenerative joint disease, status post arthroscopy, with scars, (herein left shoulder disability) with an initial 20 percent disability rating; granted service connection for thoracolumbar spine degenerative arthritis (herein back disability), with an initial 10 percent disability rating assigned; granted service connection for residuals of right ankle fracture disability (herein right ankle disability), with a noncompensable rating assigned, and granted service connection for right foot calcaneal spur (herein right heel disability), with a noncompensable disability rating assigned.  Each rating was assigned effective January 1, 2010.  

The appellant did not file a substantive appeal specifically regarding the issue of entitlement to an earlier effective date than January 1, 2010, for the ratings assigned in the January 2010 rating decision.  The Board notes that the issue was not listed in a December 2012 VA Form 646 and an August 2016 Appellant's Brief.  As such, the issue will not be considered herein.  

The appellant participated in an informal hearing with a Decision Review Officer (DRO) in January 2012.  A report from this hearing is of record.  

The Veteran filed a claim for service connection for PTSD in August 2010, for service connection for erectile dysfunction and TDIU in September 2010, and for an increased rating for hemorrhoids in December 2010.  These issues were pending before the Veteran's death, but the RO has not yet issued a decision on them.  As such, the issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, service connection for erectile dysfunction, and an increased rating for hemorrhoids have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As explained below, the issue of TDIU is part of the current appeal regarding entitlement to higher initial ratings, and as such, the Board has jurisdiction over that issue.  However, the issue is intertwined with issues being referred above for adjudication by the AOJ, and as such, must be remanded.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The left shoulder disability manifested as painful motion but did not manifest as ankylosis, limitation of arm motion to midway between the side and shoulder level or lower, or other impairment of the humerus or clavicle/scapula, or a scar that was painful, unstable, deep, or nonlinear.    

2.  The back disability manifested as painful forward flexion limited to 65 degrees at most but did not manifest as ankylosis of the thoracolumbar spine, doctor-prescribed bed rest for incapacitating episodes having a total duration of at least two weeks at any time prior to his death, or neurologic impairment of the lower extremities.  

3.  The right ankle disability manifested as less than moderate limitation of motion but did not manifest as ankylosis or malunion of the tibia and fibula.  

4.  The right heel disability manifested as less than moderate impairment of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for left shoulder disability (major) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201; 
§ 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for back disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).  

3.  The criteria for an initial compensable disability rating for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

4.  The criteria for an initial compensable disability rating for right heel disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271, 5272 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. §  4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


Left Shoulder

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  
38 C.F.R. § 4.71a, DCs 5200-5203 (2015).  The regulatory criteria set forth in the DCs for the shoulder and arm provide different ratings for the minor arm and the major arm, i.e., whether the Veteran is right or left handed.  The Veteran indicated throughout the claim prior to his death, including during medical treatment and examination, that he was left-handed.  Therefore, the Board will consider the ratings and criteria for the major shoulder under the relevant DCs.  

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

The Veteran contended that his left shoulder disability was more severe than currently rated.  As noted above, service connection for the left shoulder disability was granted with an initial 20 percent disability rating assigned, effective January 1, 2010, the first day following discharge from military service, under DC 5201.  
 
Under DC 5201, a 20 percent rating is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm at midway between the side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

At the outset, the Board notes that there is no medical evidence, nor had the Veteran reported ankylosis of the shoulder or any impairment of the humerus or clavicle.  As such, DCs 5200 (ankylosis), 5202 (other impairment of the humerus), and 5203 (other impairment of the clavicle/scapula) are not for application in this case.  

Therefore, under all other potentially applicable rating criteria, the Veteran would only be entitled to a higher rating if his disability is manifested by limitation of right shoulder motion to midway between the side and shoulder level or lower.  
38 C.F.R. §§ 4.59, 4.71(a), DC 5201; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not demonstrate such limitation of motion.  

Service treatment records demonstrate that the Veteran injured his left shoulder in 2003 and that he ultimately had to undergo surgery before discharge in November 2009 due to a subacromial spur, impingement, and partial thickness rotator cuff tear.  The Veteran reported at that time pain with overhead activity.   

Upon examination in November 2009, the Veteran reported pain associated with stiffness, weakness, swelling, giving way, fatigability, tenderness, and lack of endurance.  The pain, which he rated as 9 out of 10, was intermittent, occurred three times per day for 10 to 15 minutes, was brought on with physical activities, and was improved with rest.  The Veteran reported that he was able to function without medication and reported difficulty with overhead reaching and limitation of motion.  He denied any periods of incapacitation in the past year.  

Examination revealed painful motion with no evidence of swelling, inflammation, heat, redness, effusion, drainage, abnormal movement, instability, weakness, or ankylosis.  Flexion and abduction were each possible to 90 degrees (shoulder level) and there was no change following repetitive motion.  The limitation of motion was due to pain and lack of endurance after repetitive use.  An X-ray revealed early osteoarthritis of the acromioclavicular joint.  The examiner diagnosed left shoulder status post arthroscopic repair with residual nondisfiguring scars and degenerative joint disease.  

The VA examiner noted three nondisfiguring scars of the left shoulder, two on the lateral aspect and one on the anterior aspect.  All three scars were described as 1cm by 0cm (significantly less than 6 square inches), linear, superficial, soft, nontender, hyperpigmented, and depressed without evidence of adherence, atrophy, or abnormal texture.  

In a March 2010 statement, the Veteran noted that the VA examination was provided just after his in-service left shoulder surgery and, therefore, did not accurately reflect his left shoulder disability.  However, the Veteran stated that now elevating his arm more than 75 degrees was still very painful and that he was not capable of throwing an object.  He reported that he had not had time to get post-surgery treatment or therapy for his left shoulder disability.  

During subsequent VA treatment, the Veteran continued to report some left shoulder pain, but a July 2010 treatment record indicated full range of motion without pain, swelling, deformity, or abnormality of the left shoulder.  In August 2010, he was again noted to have full range of motion with mild tenderness left in the AC joint.  The remaining records in the claims file do not contain evidence demonstrating a more severe impairment of the left shoulder than the findings of the VA examiner.  

Based on the foregoing, the Board concludes that a disability rating in excess of 20 percent based on limitation of motion is not warranted.  At no time has left shoulder range of motion been demonstrated to be limited to midway between the side and shoulder level or lower upon examination, even following repetitive motion.  The VA examiner specifically found that left shoulder motion was not further limited beyond that recorded during examination by functional factors such as pain, fatigability, weakness, or lack of endurance.  Moreover, the Veteran did not report flare-ups to the 2009 examiner and described pain mainly with overhead activities.  The Veteran reported in March 2010 that he was able to move his left arm to 75 degrees, well above midway between side and shoulder, and VA treatment records just months later documented full range of motion without pain on motion and only mild tenderness in the AC joint.  

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The November 2009 VA examiner specifically addressed the extent of the additional limitation due to such functional factors.  There was no additional limitation of motion between midway from the side and shoulder level or lower due to any functional factors, including pain.   The 2010 statement from the Veteran as well as VA treatment records further document that his pain was increasingly resolving until he had full range of motion without pain.  38 C.F.R. § 4.71a, DC 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the VA examination provided sufficient information to properly evaluate the Veteran's left shoulder disability and there was no evidence that pain limited function to the extent to warrant a higher disability rating during the appellate period prior to his death.  Id.  

As such, the Board concludes that the evidence does not show limitation of motion to between midway from the side and shoulder level or lower throughout the period on appeal and, therefore, entitlement to an increased schedular rating in excess of 20 percent is not warranted.

Regarding the scars noted upon examination, when rating a scar not of the head, face, or neck, DC 7801, is for application for deep and nonlinear scars, DC 7802 is for application for superficial and nonlinear scars, and DC 7804 is for unstable or painful scars.  38 C.F.R. § 4.118, DCs 7801-7804 (2015).  However, in this case, the Veteran's scars have been described as linear, superficial, soft, nontender, and without evidence of adherence, atrophy, or abnormal texture.  The evidence does not demonstrate nor did the Veteran ever report that his scars were painful or unstable, deep, or nonlinear.  Moreover, there is no evidence of any functional limitation attributable to the three left shoulder scars.  As such, the Board finds that a separate compensable rating is not warranted.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the left shoulder disability include the Veteran's symptoms.  His left shoulder disability manifests by symptoms such as painful motion, fatigue, decreased range of motion, and weakness of the shoulder and muscles.  These manifestations are specifically contemplated in the rating criteria, which consider the effect of such symptoms on joint function.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his left shoulder disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the left shoulder disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Back Disability

The Veteran claimed that his back disability was more severe than currently rated.  His lumbar spine disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5242 for degenerative arthritis of the spine.  At the outset, as discussed in the introduction above, the issue of related neurologic symptomatology was denied in a previously unappealed rating decision and will not be considered herein.    

Under the formula for rating spine disorders (DCs 5235-5242), the next highest rating, a 20 percent rating, is provided where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2015).  

Under 38 C.F.R. § 4.71a, DC 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of which method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, Note (2) (2015).

In other words, given the above criteria, the Veteran is entitled to an increased evaluation only on the following bases:  where limitation of forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; where the combined range of motion of the thoracolumbar spine not greater than 120 degrees; where muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; where there is favorable ankylosis of the entire thoracolumbar spine; or where incapacitating episodes having a total duration of at least two weeks during the past twelve months.  

Service treatment records document multiple complaints and instance of treatment for low back pain and/or strain, including in April 1990, December 2006, and June 2009 as well as lumbar intervertebral disc degeneration in August 2009.  However, the thoracolumbar range of motion was consistently found to be full when range of motion measurements were provided, such as in an August 2009 treatment record.    

During a November 2009 VA examination, the Veteran reported pain, stiffness, fatigue, spasm, and decreased motion.  He described the pain as constant, severe, brought on by physical activities, and improved with rest and over-the-counter medication.  The Veteran described his functional limitations as having difficulty rising from a sitting position after a while and limitation of motion and denied incapacitation in the past year.  

VA treatment records document complaints of back pain but do not contain any information which contradicts the VA examiner's findings.  

Upon examination, while the examiner noted evidence of mild paraspinal muscle spasm in the lumbar spine, the Veteran's posture was normal, he had a steady, predictable, normal gait, and he was able to get on and off of the examining table and change positions without difficulty.  There was no evidence of tenderness or weakness noted, no intervertebral disc syndrome and no evidence of ankylosis.  Forward flexion was possible to 65 degrees, extension was possible to 25 degrees, and right and left lateral flexion and right and left rotation were possible to 30 degrees each.  There was no additional limitation of motion following repetitive motion.  The examiner noted that pain was the factor which limited motion and that motion was not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Diagnostic testing at the time did not reveal abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner diagnosed degenerative arthritis of the thoracolumbar spine.  

In a March 2010 statement, the Veteran reported that his back would get stiff while sitting such that he would have to push himself out of the chair to stand up.  He also stated that he was unable to stand or walk for longer than about 30 minutes because his pain would radiate down his right leg or foot and that that pain had escalated recently.  

Based on the foregoing, the Board finds that the Veteran's back disability more nearly approximated a 10 percent disability rating throughout the period on appeal.  Upon VA examination, his forward flexion was found to be greater than 60 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees, and there was no ankylosis found.  At no time has thoracolumbar range of motion been demonstrated to be limited to 60 degrees or less upon examination, even following repetitive motion, nor has there been ankylosis.  The VA examiner specifically found that thoracolumbar motion was not further limited beyond that recorded during examination by functional factors such as pain, fatigability, weakness, or lack of endurance.  Moreover, the Veteran did not report flare-ups of pain of the thoracolumbar spine to the 2009 examiner.  Furthermore, while muscle spasm was noted upon examination, it was not so severe as to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, the Veteran specifically denied incapacitating episodes at the November 2009 VA examination.    

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The November 2009 VA examiner specifically addressed the extent of the additional limitation due to such functional factors.  There was no additional limitation of motion to less than 65 degrees due to any functional factors, including pain.  The 2010 statement from the Veteran also did not report any additional decreased range of motion due to such factors.  38 C.F.R. § 4.71a, DC 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the VA examination provided sufficient information to properly evaluate the Veteran's back disability and there was no evidence that pain or stiffness limited function to the extent to warrant a higher disability rating during the appellate period prior to his death.  Id.  

The Board acknowledges that Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the November 2009 VA examination does not include all of these findings, the Board notes that as a new VA examination is obviously not possible in this case, the VA examination is as complete as possible.  There is no evidence that the Veteran's range of motion was significantly different with passive versus active motion or with weight-bearing versus nonweight-bearing so as to warrant an increased rating in this case.  

Regarding neurologic impairment, the Board notes the Veteran's reports regarding pain radiating from his low back, particularly down his right lower extremity.  However, the evidence does not demonstrate that a neurologic disability caused by or related to his lumbar spine disability was diagnosed.  Service treatment records document the Veteran's complaints, including in June, August, and October 2009 records.  However, they document that straight leg testing, contralateral straight leg testing, sitting root testing, and Gaenslen's testing were each negative.  Moreover, the November 2009 VA examiner found, after noting the Veteran's reports, that straight leg testing was normal bilaterally and his motor, reflex, sensory, and strength testing were negative bilaterally.  The examiner concluded that there was no evidence of radiculopathy, atrophy, or sensory deficits.  Therefore, the Board concludes that a separate rating for neurologic impairment is not warranted.  

Based on the foregoing, the Board finds that a schedular rating for lumbar spine disability is denied.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the back disability include the Veteran's symptoms.  His back disability manifests by symptoms such as painful motion, fatigue, decreased range of motion, and stiffness.  These manifestations are specifically contemplated in the rating criteria, which consider the effect of such symptoms on joint function.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his back disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  
Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the back disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Right Ankle Disability

The Veteran's right ankle disability has been evaluated as noncompensable under DC 5271, for ankle limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2015).  Under that code, a 10 percent disability rating is awarded for moderate limitation of ankle motion and a maximum of 20 percent is awarded for marked limitation of ankle motion.  

The Board notes that malunion of the os calcis or astragalus and astragalectomy were not demonstrated, and, therefore, Diagnostic Codes 5273 and 5274 are not applicable.  In addition, Diagnostic Code 5262, which can involve ankle impairment, is not relevant to the Veteran's disability as malunion of the tibia and fibula was not demonstrated.  

The only other anatomically relevant diagnostic code under which a rating in excess of 10 percent is available is 38 C.F.R. § 4.71a, Diagnostic Code 5270, which concerns ankylosis of the ankle.  According to Diagnostic 5270, a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion.  The maximum 40 percent rating is warranted when the ankle is ankylosed at more than 40 degrees in plantar flexion, or at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

During a November 2009 VA examination, the Veteran reported having previously fractured his right ankle in November 1990 and experiencing pain ever since.  He reported pain associated with stiffness, weakness, swelling, giving way, deformity, tenderness, and lack of endurance.  The pain was reported as a seven out of a ten point scale, intermittent, occurring three times per week, lasting 45 minutes, brought on by physical activities, and improved with rest and over-the-counter medication.  The Veteran reported limitation of motion and difficulty with running acnitides and denied any periods of incapacitation in the past year.  

Upon examination, the right ankle revealed no evidence of swelling, edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was also no evidence of subluxation, drainage, or instability.  The examiner noted that the Veteran's range of motion was full and pain free and that there was no evidence of ankylosis.  The examiner diagnosed right ankle sprain, resolved.  

VA treatment records do not demonstrate any treatment or findings that directly contradict the VA examiner's findings.  

The Veteran reported in a March 2010 statement that he experienced daily stiffness and swelling after long periods of standing or walking and that his ankle rolls most often when walking, particularly on loose ground.  

The Board finds that the right ankle disability most nearly approximated a noncompensable rating throughout the period on appeal before the Veteran's death.  The VA examiner found the examiner to have full range of right ankle motion and at no time was the Veteran demonstrated to have moderate limitation of motion of the right ankle.  While he described stiffness, swelling, and pain, particularly after standing for a long time in the 2010 statement, he did not describe any limitation of motion as a result of such functional factors and certainly did not describe moderate limitation of motion.  

To the extent that the Veteran reported rolling his ankle and an increased propensity to do so on loose ground, the Board finds that he was not shown to have a chronic disability associated with rolling his ankle.  The VA examiner specifically found no evidence of subluxation or instability.  

Finally, the VA examiner specifically found that there was no evidence of ankylosis in the right ankle and the Veteran never reported any ankylosis.  

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The November 2009 VA examiner specifically addressed whether there was limitation due to such functional factors in both ankles.  There was no additional limitation of motion due to any functional factors, including pain.  The 2010 statement from the Veteran also did not report any decreased range of motion due to such factors.  38 C.F.R. § 4.71a, DC 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the VA examination provided sufficient information to properly evaluate the Veteran's right ankle disability and there was no evidence that pain or stiffness limited function to the extent to warrant a higher disability rating during the appellate period prior to his death.  Id.  

The Board acknowledges that Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the November 2009 VA examination does not include all of these newly required findings, the Board notes that as a new VA examination is obviously not possible in this case, the VA examination is as complete as possible.  There is no evidence that the Veteran's range of motion was significantly different with passive versus active motion or with weight-bearing versus nonweight-bearing so as to warrant an increased rating in this case.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the right ankle disability include the Veteran's symptoms.  His right ankle disability manifests by symptoms such as pain and stiffness after standing for long periods of time and after rolling his ankle.  These manifestations are specifically contemplated in the rating criteria, which consider the effect of such symptoms on joint function.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his right ankle disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the right ankle disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



Right Heel Disability

The Board notes that the Veteran did not claim right heel pain; however, right calcaneal spurs were noted upon examination in November 2009, which was conducted during service.  On that basis, service connection was granted.  

There is no specific DC for rating calcaneal spurs.  It, therefore, may be rated by analogy under 38 C.F.R. § 4.71a, DC 5284, for other foot injury.  Other injuries of the foot are rated under Diagnostic Code 5284.  Under that code, moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating; and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284.

Service treatment records show that the Veteran was treated for right heel spurs in August 1996.  Upon VA examination in November 2009, a right ankle X-ray revealed small calcaneal spurs.  The examiner found no evidence of abnormal gait or posture and no evidence of abnormal weight bearing.  The examiner also noted that there was no evidence of pes planus, hallux valgus, or abnormal alignment of the Achilles tendon.  

In a March 2010 statement, the Veteran reported pain in his right heel most often during and after standing and walking for a long period of time.  He did not report any other symptoms or limitation of motion or function as a result of his right heel disability or pain.  

After careful review of the evidence, the Board finds the right heel disability has more nearly approximated a noncompensable rating throughout the appellate period prior to the Veteran's death.  The right heel disability has not resulted in moderate impairment of the right foot as contemplated by a 10 percent rating under DC 5284 at any time during the period of the claim.  There is no medical finding of more than mild impairment due to the calcaneal spurs.  There is no evidence of impairment of posture or gait due to the calcaneal spurs nor is there evidence of abnormal weight bearing, limitation of motion of a foot or ankle, or limitation of any function associated with the calcaneal spurs or pain resulting therefrom.  

As such, the Board concludes that the evidence does not demonstrate moderate impairment of the right foot due to the right heel disability.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating the right heel disability include the Veteran's symptoms.  His right heel disability manifests primarily with pain after standing or walking for long periods of time.  There is no evidence that this pain limits or impairs any functioning of the right ankle or foot.  This manifestation is specifically contemplated in the rating criteria, which allows for varying degrees of impairment to be rated separately, but requires at least moderate impairment for a compensable rating.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his right heel disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and the claim for an increased disability rating for the right heel disability is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Duty to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in November 2009, March 2010, and September 2010.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§  3.159.  Complete VA and private treatment records have been obtained for all identified providers and no other outstanding treatment records have been identified by the Veteran or the appellant.  

The Veteran was provided with a VA examination in November 2009 to assess the current severity of his service-connected symptoms.  The medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that all of the findings required in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) were not provided, the Board finds that obtaining such information is no longer possible and there is no evidence that such findings would manifestly change the outcome in this case.  Furthermore, neither the Veteran, the appellant, nor their representative has challenged the adequacy of the examination obtained in this case.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


ORDER

An initial disability rating in excess of 20 percent for left shoulder disability is denied.  

An initial disability rating in excess of 10 percent for back disability is denied.  

An initial compensable rating for right ankle disability is denied.  

An initial compensable rating for right heel disability is denied.  


REMAND

As noted above, TDIU may be raised explicitly or by the record in appeals of an assigned disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue is currently a part of the claim for higher initial ratings discussed above.  

However, the claims file demonstrates that the Veteran filed claims for service connection for PTSD and erectile dysfunction (for which there are positive etiology opinions of record) and an increased rating for hemorrhoids prior to his death.  Entitlement to TDIU is inextricably intertwined with the pending claim for service connection and increased rating as which disabilities are service connected and the ratings assigned determine whether the Veteran meets the schedular rating threshold for TDIU.  As such, the claim for TDIU must be remanded to allow for adjudication of all service connection and increased rating issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

Adjudicate the intertwined issues of service connection for PTSD and erectile dysfunction and an increased rating for hemorrhoids.  Then, issue an appropriate decision regarding entitlement to TDIU.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


